Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, “the upper end” of the air outlet lacks sufficient antecedent basis in the claims.
Regarding claims 1-2, “at top of the water tank” renders the claim indefinite because it is unclear what article is to be between “at” and “top”. For the purposes of examination, the limitation is read as “at a top of the water tank”.
Any claims depending from claims 1-2 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 2-3, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Chiu (FR3036457A3).
Regarding claim 2, Chen teaches a semiconductor refrigeration and heating air conditioner, comprising
a unitary body providing an air outlet and air inlets (Figure 1, inlets 7 and outlet ending at 3. The body, once assembled, can be considered unitary);
a semiconductor refrigeration assembly mounted in the body and located in the air outlet (Figure 1, 9);
one or more metallic conductive sheets connected with the semiconductor refrigeration assembly (Figure 3, 24);
a water tank mounted at a lower end inside the body for absorbing and storing heat generated by the semiconductor refrigeration assembly (Figure 1, 17. Condensate flows into 17, which can carry heat from the assembly and subsequently store it);
a cooling water receptacle surrounding the semiconductor refrigeration assembly and mounted to a heat generation end of the semiconductor refrigeration assembly (Figure 3, 14);
a plurality of fan blades mounted in the body and adjacent to the air inlets (Figure 1, 10);
wherein the metallic conductive sheets face the air outlet (Figure 1, 9, Figure 3, 24. The sheets are three dimensional and a ray can be drawn from some point on the sheets to the outlets); and
the water tank is connected with the cooling water receptacle through a water pump assembly (Figure 1, 18, 13, 17), and
the pump assembly comprises a pump mounted at a top of the water tank (Figure 1: 18 is at “a top” of 17 because the portion of 17 at which 18 resides can be defined as “a top”), a plurality of pipes connecting the pump to the water tank and the cooling water receptacle (see page 3, ¶4), and
wherein the semiconductor refrigeration assembly comprises a plurality of semiconductor refrigeration elements mounted at the upper end of the air outlet and on two sides of the air outlet (Figure 3: semiconductor elements 27. Each 9 of Figure 1 is constructed as shown in Figure 3, therefore a plurality of refrigeration elements are mounted at the upper end of the air outlet via the 9 of Figure 1 closest to the outlet, which extends to an upper end of the overall device. Furthermore, each 27 has some width and the outlet can be arbitrarily split into two halves such that a portion of the 27’s are on one side and the rest on another. See Figures 1 and 3, where 9 is a side view of Figure 3, i.e. the 27’s face the outlet), 
the metallic conductive sheets are located in a space surrounded by the plurality of semiconductor refrigeration elements and connected with the plurality of semiconductor refrigeration elements, respectively (Figure 3: 27 and 24. Portions of 24 in between 27).
Chen does not teach the claimed first moveable door is set at the lower end of the body adjacent to the water tank.
However, Chiu discloses a water tank, where a first moveable door is set at a lower end of the body adjacent to the water tank to allow for the drainage of the water tank (Figure 1, Figure 5: door 233).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a first moveable door in Chen in order to allow for the drainage of the water tank during periods of prolonged storage or disuse.
Draining of the water tank is necessarily “access” to the water tank and therefore the door provides access to the water tank as claimed.
Regarding claim 3, Chen as modified teaches all of the limitations of claim 2, wherein 
the cooling water receptacle comprises a case, and the case of the receptacle is in direct contact with the heat generation end of the semiconductor refrigeration assembly (Figure 3, 14).
Chen does not disclose where the case of the receptacle is made from metal.
The Examiner takes Official Notice that it is old and well known that metals in general are efficient at transferring heat.
Applicant did not traverse this Official Notice in the response filed 05/19/2022 and therefore it is taken as Applicant admitted prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a metal as the material for the receptacle case in Chen in order to ensure efficient heat transfer.
Regarding claim 13, Chen as modified teaches all of the limitations of claim 2, wherein
wherein vertical wind direction guide plates and horizontal wind direction guide plates are mounted in turn from outside to inside at the air outlet (Figure 1, 3, every other plate can be considered a horizontal plate and the others vertical plates because each plate has a horizontal component and a vertical component. Furthermore, they are arranged both horizontally and vertically).
Regarding claim 20, Chen as modified teaches all of the limitations of claim 2, wherein
the semiconductor refrigeration assembly comprises a plurality of semiconductor refrigeration elements mounted at the upper end of the air outlet and on two sides of the air outlet (Figure 1, multiple instances of 9. Since each 9 has some thickness dimension, the dimensions projection onto the outlet can be split into two sides, thereby each 9 extends across two sides of the outlet), and the metallic conductive sheets are located in a space surrounded by the plurality of semiconductor refrigeration elements and are connected with the plurality of semiconductor refrigeration elements respectively (Figure 3, 25 on each side of 24).
Claims 1, 4, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3).
Regarding claim 1, Chen teaches a semiconductor refrigeration and heating air conditioner, comprising
a body with an air outlet and air inlets (Figure 1, inlets 7 and outlet ending at 3); and further comprising 
a semiconductor refrigeration assembly mounted in the body and located in the air outlet (Figure 1, 9);
metallic conductive sheets connected with the semiconductor refrigeration assembly (Figure 3, 24);
a water tank mounted at the lower end inside the body (Figure 1, 17);
a cooling water receptacle mounted at the lower end inside the body (Figure 3, 14, which in Figure 1, on the lowest 9, can be considered within the lowest end);
a heat dissipation assembly mounted in the cooling water receptacle (Figure 3, 24 dissipate heat and are located between each side of 14);
fan blades mounted in the body and close to the air inlets (Figure 1, 10);
wherein the metallic conductive sheets face the air outlet (Figure 1, 9, Figure 3, 24. The sheets are three dimensional and a ray can be drawn from some point on the sheets to the outlets); and
the water tank is connected with the cooling water receptacle through a water pump assembly (Figure 1, 18, 13, 17), and
the pump assembly comprises a pump mounted at a top of the water tank (Figure 1: 18 is at “a top” of 17 because the portion of 17 at which 18 resides can be defined as “a top”), a plurality of pipes connecting the pump to the water tank and the cooling water receptacle (see page 3, ¶4), and
wherein the semiconductor refrigeration assembly comprises a plurality of semiconductor refrigeration elements mounted at the upper end of the air outlet and on two sides of the air outlet (Figure 3: semiconductor elements 27. Each 9 of Figure 1 is constructed as shown in Figure 3, therefore a plurality of refrigeration elements are mounted at the upper end of the air outlet via the 9 of Figure 1 closest to the outlet, which extends to an upper end of the overall device. Furthermore, each 27 has some width and the outlet can be arbitrarily split into two halves such that a portion of the 27’s are on one side and the rest on another. See Figures 1 and 3, where 9 is a side view of Figure 3, i.e. the 27’s face the outlet), 
the metallic conductive sheets are located in a space surrounded by the plurality of semiconductor refrigeration elements and connected with the plurality of semiconductor refrigeration elements, respectively (Figure 3: 27 and 24. Portions of 24 in between 27).
Chen does not teach the wire connecting the heat dissipation assembly and the semiconductor refrigeration assembly.
However, Ruan discloses utilizing a controller which connects the fluid circulation assembly and the thermoelectric generator, i.e. the heat dissipation assembly and the semiconductor refrigeration assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a controller connected with the semiconductor refrigeration assembly and the heat dissipation assembly via wiring in order to more accurately control the heat transfer in the system. Such a construction would effectively connect the heat dissipation assembly and the semiconductor refrigeration assembly via a connection wire.
Chen does not teach the claimed first moveable door is set at the lower end of the body adjacent to the water tank.
However, Chiu discloses a water tank, where a first moveable door is set at a lower end of the body adjacent to the water tank to allow for the drainage of the water tank (Figure 1, Figure 5: door 233).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a first moveable door in Chen in order to allow for the drainage of the water tank during periods of prolonged storage or disuse.
Draining of the water tank is necessarily “access” to the water tank and therefore the door provides access to the water tank as claimed.
Regarding claim 4, Chen as modified teaches all of the limitations of claim 1, wherein
wherein vertical wind direction guide plates and horizontal wind direction guide plates are mounted in turn from outside to inside at the air outlet (Figure 1, 3, every other plate can be considered a horizontal plate and the others vertical plates because each plate has a horizontal component and a vertical component. Furthermore, they are arranged both horizontally and vertically).
Regarding claim 11, Chen as modified teaches all of the limitations of claim 1, further comprising
a dew receptacle mounted under the metallic conductive sheets, wherein the dew receptacle is connected with the water tank through a return pipe (Figure 1, 12, 13).
Regarding claim 12, Chen as modified teaches all of the limitations of claim 1, wherein
the semiconductor refrigeration assembly comprises a plurality of semiconductor refrigeration elements mounted at the upper end of the air outlet and on two sides of the air outlet (Figure 1, multiple instances of 9. Since each 9 has some thickness dimension, the dimensions projection onto the outlet can be split into two sides, thereby each 9 extends across two sides of the outlet), and the metallic conductive sheets are located in a space surrounded by the plurality of semiconductor refrigeration elements and are connected with the plurality of semiconductor refrigeration elements respectively (Figure 3, 25 on each side of 24).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3), further in view of Nishimura (US20180274802).
Regarding claim 5, Chen as modified teaches all of the limitations of claim 4, but does not teach the particulars of claim 5.
However, Nishimura teaches places both a humidity sensor and a temperature sensor in the conditioned-air outlet (¶45,Figure 1, 85-85) in order to accurately control the outlet temperature (¶48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place a humidity sensor and a temperature sensor between the semiconductor refrigeration device and the outlet, i.e. and the horizontal guide plates, in order to provide a control system capable of more accurately controlling outlet temperature.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3), further in view of Song (US20170122604).
Regarding claim 7, Chen as modified teaches all of the limitations of claim 1, wherein
the air outlet is made in the front of the body (Figure 1, 3).
Chen as modified does not teach the particulars of the air inlets and fans.
However, Song discloses two air inlets made in two sides of the body (Figure 1, 7 and the multiple holes 12 on all three sides of 3) and there are two fan blades which are mounted on two sides of the body, wherein each fan blade faces one air inlet (Figure 1, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the dual inlet and fan assembly as taught by Song in the system of Chen as modified in order to ensure even air intake and flow through the enclosure of Chen.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Ruan (US20120169067), further in view of Chiu (FR3036457A3), further in view of Song (US20170122604), further in view of McCleary (US5166530).
Regarding claim 8, Chen as modified teaches all of the limitations of claim 7, including a dust separating screen (Figure 1, 7).
Chen does not teach the particular filters utilized in claim 8.
However, McCleary discloses utilizing a dust screen (Figure 3, 69), a HEPA filter (Figure 3, 75), and an activated carbon filter (Figure 3, 73) in turn, where the activated carbon filter is aligned with the HEPA filter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a filter stack over each inlet of Chen as modified in order to ensure that the delivered air is free of particulates and is of high quality.
 Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Chiu (FR3036457A3), further in view of Nishimura (US20180274802).
Regarding claim 14, Chen teaches all of the limitations of claim 13, but does not teach the particulars of claim 14.
However, Nishimura teaches places both a humidity sensor and a temperature sensor in the conditioned-air outlet (¶45,Figure 1, 85-85) in order to accurately control the outlet temperature (¶48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place a humidity sensor and a temperature sensor between the semiconductor refrigeration device and the outlet, i.e. and the horizontal guide plates, in order to provide a control system capable of more accurately controlling outlet temperature.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833) in view of Chiu (FR3036457A3), further in view of Song (US20170122604).
Regarding claim 16, Chen teaches all of the limitations of claim 2, wherein
the air outlet is made in the front of the body (Figure 1, 3).
Chen as modified does not teach the particulars of the air inlets and fans.
However, Song discloses two air inlets made in two sides of the body (Figure 1, 7 and the multiple holes 12 on all three sides of 3) and there are two fan blades which are mounted on two sides of the body, wherein each fan blade faces one air inlet (Figure 1, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the dual inlet and fan assembly as taught by Song in the system of Chen in order to ensure even air intake and flow through the enclosure of Chen.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN101514833), in view of Chiu (FR3036457A3), further in view of Song (US20170122604), further in view of McCleary (US5166530).
Regarding claim 17, Chen as modified teaches all of the limitations of claim 16, including a dust separating screen (Figure 1, 7).
Chen does not teach the particular filters utilized in claim 17.
However, McCleary discloses utilizing a dust screen (Figure 3, 69), a HEPA filter (Figure 3, 75), and an activated carbon filter (Figure 3, 73) in turn, where the activated carbon filter is aligned with the HEPA filter.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a filter stack over each inlet of Chen in order to ensure that the delivered air is free of particulates and is of high quality.
Allowable Subject Matter
Claim 6 is allowed.
Claims 9-10, 15, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 09/18/2022 have been fully considered.
Applicant has argued that Chen does not teach a heat dissipation assembly mounted in the cooling water receptacle or surrounding the semiconductor refrigeration assembly. However, as shown in Figure 3 of Chen, 14 bounds both sides of the assembly in which 24 is located. Therefore, the heat dissipation assembly of Chen can be said to be mounted within the water receptacle. The submersion of the heat dissipating assembly in the water of the cooling water receptacle is not claimed nor is the dissipating means claimed to “lie within” the water receptacle.
Applicant has argued that Chen does not teach semiconductor refrigeration elements mounted at the upper end of the air outlet and on two sides of the air outlet.
However, Chen discloses semiconductor elements mounted facing the outlet. Specifically, Each 9 of Figure 1 is constructed as shown in Figure 3, therefore a plurality of refrigeration elements are mounted at the upper end of the air outlet via the 9 of Figure 1 closest to the outlet, which extends to an upper end of the overall device. Furthermore, each 27 has some width and the outlet can be arbitrarily split into two halves such that a portion of the 27’s are on one side and the rest on another. See Figures 1 and 3, where 9 is a side view of Figure 3, i.e. the 27’s face the outlet.
Applicant has argued that Chen does not disclose metallic conductive sheets located in a space surrounded by the plurality of semiconductor refrigeration elements and being connected with the plurality of semiconductor refrigeration elements. However, Figure 3 of Chen shows the placement of conductive sheets 24 with respect to elements 27. A row in the center of Figure 3 containing 24 but not 27 is shown. This row can be said to be surrounded by 27’s and thermally connected with each 27.
Applicant has argued that Chiu does not provide access to the water tank, but draining of the water tank is necessarily “access” to the water tank and therefore the door provides access to the water tank as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCHYLER S SANKS/Primary Examiner, Art Unit 3763